Citation Nr: 0511855	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Department of Veterans Affairs is responsible for 
repayment of loans from the Department of Education (Perkins 
Loans), which the veteran received while attending a program 
of training under Chapter 31 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied repayment of Perkins 
Loans the veteran received while attending a program of 
training under Chapter 31, Title 38 United States Code.  A 
Notice of Disagreement was received in November 2003.  A 
Statement of the Case was issued in December 2003, and a 
timely appeal was received in January 2004.  A Supplemental 
Statement of the Case was issued in April 2004.  The veteran 
cancelled a hearing that was scheduled before the Board in 
December 2004.  


FINDINGS OF FACT

1.  Perkins Loans received by the veteran were not utilized 
to pay the veteran's tuition, fees, books and/or supplies 
while attending a program of training under Chapter 31.  

2.  VA paid all the costs of tuition, fees, books and 
supplies incurred by the veteran while attending his program 
of training, and no amounts are due and owing from VA to the 
veteran's school.


CONCLUSION OF LAW

VA is not obligated to repay Perkins Loans received by the 
veteran while attending a program of training under Chapter 
31, Title 38 of the United States Code.  38 C.F.R. § 21.1, 
21.262 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that VA is obligated to pay a tuition 
bill owed to his flight school for his vocational 
rehabilitation.  In support of his claim, he submitted an 
Affidavit of Nonpayment submitted to a court of law in a 
legal action against the veteran for collection of an 
outstanding debt he owed to his school; a Final Judgment 
issued by a court of law in the legal action against the 
veteran for collection of an outstanding debt he owed his 
school; a settlement statement showing payoff of judgment; 
statement of attorney's fees; copy of his Rehabilitation Plan 
dated August 27, 1999; copy of an amended Rehabilitation Plan 
dated August 27, 1999; and two letters dated July 17, 2000 
and July 18, 2000.

The veteran was found entitled to Chapter 31 Vocational 
Rehabilitation benefits in January 1994.  An Individualized 
Written Rehabilitation Plan (IRWP) was developed with the 
veteran.  The veteran was approved to attend school for the 
completion of a Bachelor's of Science in Nursing.  The IWRP 
indicates that the services to be provided to the veteran 
included tuition, required books and supplies, subsistence 
allowance and supervisory assistance.  In April 1996, the 
veteran requested to change his program goal from seeking a 
Bachelor's degree in nursing to one for aerospace science to 
become a pilot, which was approved, and his IWRP was amended.  
In 1997, due to medical reasons, the veteran had problems 
with his flight training program and was approved a change in 
his program to actuarial science.  However, due to financial 
constraints, the veteran forewent actuarial training and 
returned to flight school.  The veteran graduated from flight 
school in August 1999.

In July 2003, the veteran contacted VA in reference to unpaid 
school bills with his flight school, relating that he was 
receiving calls from a collection agency for the school.  The 
RO contacted the school to inquire about any unpaid bills.  
The school's bursar indicated that the veteran had received 
Perkins Loans in error while he was attending the school.  It 
was determined that the veteran owed the school for this 
delinquent debt, which was characterized as tuition.  The 
bursar referred the RO to the school's attorney, who stated 
that the school was seeking reimbursement from the veteran 
for a debt related to a loan from the U.S. Department of 
Education, and that a review of the schools records indicated 
that this issue was not related to the veteran's Chapter 31 
program as all bills submitted for his program were paid by 
VA.  

The attorney provided VA with an Official Financial Statement 
for the veteran's school account.  This financial statement 
shows that the school charged a total of just over $64,000 
for tuition, fees and related books and supplies.  According 
to this financial statement, VA paid Chapter 31 benefits for 
tuition, fees and related books and supplies in the amount of 
just over $64,000.  It also shows that the veteran received 
other student aid, including Perkins Loans, which funds the 
school provided to the veteran.  

After reviewing all the evidence in the veteran's file, the 
Board finds that VA does not owe any tuition to the veteran's 
school and is not obligated to reimburse the veteran for 
funds that he had to repay because of the Perkins Loans he 
received in error during his schooling.  The purposes of 
Chapter 31 vocational rehabilitation benefits are to provide 
to eligible veterans all service and assistance necessary to 
enable them to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 C.F.R. § 21.1 
(2004).  In providing assistance to a veteran for vocational 
rehabilitation, VA may procure and reimburse costs for 
training and rehabilitation services, supplies, and 
facilities from sources outside VA.  38 C.F.R. § 21.262.  
This is what VA did in the present case.  

The veteran sought training to become a pilot from an outside 
source.  VA approved this training and agreed, as shown in 
his IWRP, that it would provide services to the veteran 
including payment of tuition and required books and supplies.  
The Official Financial Statement from the veteran's school 
shows that VA paid all of the veteran's tuition, fees, books 
and supplies.  There is nothing in the law that obligates VA 
to repay students loans received by a veteran that are 
unrelated to the purposes of the Chapter 31 program.  

The Board acknowledges that the school has characterized the 
debt owed to it by the veteran as one of tuition, and that 
this characterization may be misleading to the veteran.  It 
is, however, irrelevant as to how the school characterized 
the debt the veteran owed it.  When looking at the objective 
evidence (i.e., the Official Financial Statement of the 
veteran's account), it is clear that VA paid in full its 
obligation on behalf of the veteran, and the funds he 
received from the Perkins Loans were not applied to pay for 
his tuition, fees, books and supplies for his Chapter 31 
program of training.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

The Department of Veterans Affairs is not responsible for 
repayment of Perkins Loans from the Department of Education, 
which the veteran received while attending a program of 
training under Chapter 31 of the United States Code.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


